DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Biasotti on June 7th 1 pm EST.
The application has been amended as follows: 

“Withdrawn” claims 3, 5-9, 11-15 and 20 are now “canceled”.

Response to Arguments
Applicant’s arguments, see claims and remarks, filed 5/17/2022, with respect to claims 1, 4, 10 have been fully considered and are persuasive.  The 35 USC 103 of claims 1, 4, 10 has been withdrawn. 



Allowable Subject Matter
Claims 1, 2, 4, 10, 16-19, and 21-23 are allowed.
	Regrading claim 1, 16 and 18 cited prior art doesn’t expressly teach claim as amended hence claim 1, 16 and 18 are deemed allowable is deemed allowable.
	Claims 2, 4, 10, 17, 19 and 21-23 depend on allowable claims above, hence claims 2, 4, 10, 17, 19 and 21-23 are also deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836